
	

114 SRES 318 ATS: To authorize deposition testimony and representation in Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al.
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 318
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2015
			Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize deposition testimony and representation in Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al.
	
	
 Whereas, in the case of Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al., No. 2:12–cv–06371, pending in the United States District Court for the District of New Jersey, testimony has been sought from Rachel Pryor, a former employee in the office of Senator Richard Blumenthal, relating to her official responsibilities;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent former employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Rachel Pryor, former employee in the Office of Senator Richard Blumenthal, is authorized to testify in a deposition in the case of Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al., except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent Ms. Pryor in connection with the testimony authorized in section one of this resolution.
